Slip Op. 01-113
                                JUDGMENT
                                __________

        UNITED STATES COURT OF INTERNATIONAL TRADE
                     JANE A. RESTANI, JUDGE
                                __________
___________________________________
                                   :
AK STEEL CORPORATION, et al.,         :
                                      :
                                      :
        Plaintiffs,                   :         Consolidated
                                      :      Court No. 97-05-00865
       v.                             :
                                      :
THE UNITED STATES,                    :
                                      :
        Defendant,                    :
                                      :
        and                           :
                                      :
POHANG IRON AND STEEL CO., LTD.,      :
POHANG COATED STEEL CO., LTD.,        :
and POHANG STEEL INDUSTRIES CO., LTD.,:
                                      :
        Defendant-Intervenors,        :
                                      :
        and                           :
                                      :
UNION STEEL MANUFACTURING CO., LTD., :
                                      :
        Defendant-Intervenor,         :
                                      :
        and                           :
                                      :
DONGBU STEEL CO., LTD.,               :
                                      :
        Defendant-Intervenor.         :
                                      :


     Having received no objections to the final remand results ordered

in AK Steel Corporation, et al. v. United States, 226 F.Supp. 3d 1361
(Fed. Cir. 2000) and remand order, Consol. Court No. 97-05-00865

(C.I.T. June 21, 2001), the court hereby sustains the final remand
redetermination of the Department of Commerce herein.



                                            Jane A. Restani
                                                 JUDGE


Dated:   New York, New York

         This 30th day of August, 2001.




                                    2
                            ERRATA


AK Steel Corporation, et al. v. United States , Consol. Court No.
97-05-00865, Slip Op. 01-113, dated August 30, 2001

Page 1, second line, "226 F.Supp. 3d 1361" should read "226 F.3d
1361"




August 31, 2001